NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4997-15T1

MARY MICHAS,

        Plaintiff-Appellant,

v.

NEW JERSEY TRANSIT CORP.
and BOROUGH OF BERNARDSVILLE,

     Defendants-Respondents.
______________________________

              Submitted July 18, 2017 – Decided July 28, 2017

              Before Judges Reisner and Suter.

              On appeal from the Superior Court of New
              Jersey, Law Division, Somerset County, Docket
              No. L-1032-14.

              Caruso Smith Picini,            PC, attorneys        for
              appellant (Steven J.            Kaflowitz, on        the
              briefs).

              DiFrancesco, Bateman, Kunzman, Davis, Lehrer
              & Flaum, PC, attorneys for respondents
              (Timothy P. Beck, on the brief).

PER CURIAM

        Plaintiff Mary Michas appeals from a July 8, 2016 order

granting summary judgment dismissing her personal injury complaint

against defendants New Jersey Transit Corp. (NJT) and the Borough
of Bernardsville.          Our review of a summary judgment order is de

novo, employing the same Brill1 standard used by the trial court.

Davis v. Brickman Landscaping, 219 N.J. 395, 405 (2014).                            Having

reviewed the record with that standard in mind, we affirm.

       The following facts were undisputed.                       In September 2013,

plaintiff    fell    due    to     a    pothole       in   the   parking    lot    of   the

Bernardsville train station and suffered a broken wrist.                                The

Borough leased the station from NJT and was contractually obligated

to maintain the lot.          The Borough did not receive any report as

to this particular pothole.                 However, solely for purposes of the

motion, defendants admitted that the pothole was an unreasonably

dangerous condition, of which the Borough had constructive notice.

       Defendants produced evidence that the Borough had a regular

maintenance       schedule       for        filling    potholes,     which        included

maintenance at the station lot approximately four times a year.

The    schedule    was     based       on    the   Borough's      limited    resources,

including five full-time employees to perform all maintenance for

the entire Borough, and the fifty-two miles of roadways and five

parking lots for which they were responsible. Based on that

schedule, the Borough performed regular pothole repair work at the

train station in April, June and October 2013.                      No potholes were



1
    Brill v. Guardian Life Ins. Co. of Am., 142 N.J. 520, 540 (1995).

                                               2                                  A-4997-15T1
reported between June and September, but if they had been reported,

the report would have been placed on a list and the work would

have been prioritized according to available resources.

     Plaintiff's engineering expert examined the parking lot two

years after the accident, and opined that the pothole should have

been repaired.   Contrary to plaintiff's argument on this appeal,

he did not opine that the pothole in which plaintiff fell had

existed for three years.    The expert found the lighting in the

lot to be inadequate on the day of his inspection, but had no

knowledge as to the lighting on the date of the accident.

     In granting summary judgment, the motion judge concluded that

the Borough's conduct was not palpably unreasonable, within the

meaning of the Tort Claims Act, N.J.S.A. 59:4-2.

               Defendant had finite resources. They made
          decisions on how to best maintain the roadway
          and the lots and that decision involved
          repairing the lot in dispute once every four
          months.

               Defendant's decisions and the priority
          assigned to the lot are afforded deference,
          as they are not, obviously, improper [such]
          that no prudent person would approve of their
          action and, therefore, the defendant's motion
          for summary judgment is . . . granted.

     On this appeal, much of plaintiff's brief is devoted to

whether the Borough was on notice of the pothole and whether it




                                3                           A-4997-15T1
was an unreasonably dangerous condition.          But that is not the

issue on which summary judgment was granted.

     As the motion judge recognized, the Tort Claims Act insulates

a public entity from liability for a dangerous condition of its

property "if the action the entity took to protect against the

condition or the failure to take such action was not palpably

unreasonable."    N.J.S.A. 59:4-2; see Polzo v. Cnty. of Essex, 209

N.J. 51, 55 (2012).   Based on our review of the record, we conclude

that there were no material factual disputes as to that issue, and

"no prudent person" could conclude that the Borough's repair

schedule   was   palpably   unreasonable   in   light   of   its    limited

resources.   Coyne v. DOT, 182 N.J. 481, 494 (2005).               In fact,

plaintiff's expert offered no opinion on that issue.          See Polzo,

supra, 209 N.J. at 68-69.    As in Polzo, "[w]e cannot find that the

absence of a more systematic program violates the Tort Claims Act,

particularly when plaintiff has not provided this Court with any

recognized standard of care that demands otherwise."          Id. at 69.2

     Plaintiff's appellate arguments are without sufficient merit

to warrant further discussion.     R. 2:11-3(e)(1)(E).




2
  Plaintiff's brief did not even cite Polzo, much less attempt to
distinguish the case.

                                   4                               A-4997-15T1
Affirmed.




            5   A-4997-15T1